Citation Nr: 0506748	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-07 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  This case was previously before 
the Board in June 2003, and September 2004, and was remanded 
for additional development of the record and to ensure due 
process, respectively.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran served aboard the USS FECHTELER, and his 
military occupational specialty was engine mechanic.

2.  He did not engage in combat with the enemy.

3.  The veteran's reports of his stressors have not been 
shown to be credible.

4.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.3.304(f) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in August 2001 and 
July 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to his being notified of the provisions of the VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the veteran in August 2001 and 
July 2003 were not given prior to the first AOJ adjudication 
of the veteran's claim, the notice was provided by the AOJ 
prior to the final transfer and certification of the case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and VA medical records, to include the reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  In this regard, the 
Board points out that by letters dated in February 2001 and 
July 2003, the RO requested that the veteran provide more 
specific evidence regarding his stressors.  However, he did 
not furnish the requested information.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The available service medical records disclose no complaints 
or findings pertaining to PTSD.  Additional records show that 
the veteran served aboard the USS FECHTELER from September 
1969 through July 1970.  

The veteran's discharge certificate reveals that his military 
occupational specialty was an engine mechanic.  He received 
the National Defense Service Medal and the Vietnam Service 
Medal with device.

The veteran was afforded a general medical examination by the 
VA in January 1972.  No pertinent complaints were reported 
and a psychiatric evaluation was normal.

On VA psychiatric examination in January 1973, the veteran 
reported that he had noticed that for the previous three 
months, he tended to be more irritable and that it took less 
to set him off.  He indicated that he had never had any 
treatment for his nerves.  Following a mental status 
evaluation, the examiner commented that the veteran appeared 
to have a long history of difficulty in formulating goals, 
postponing gratification, handling responsibility and a low 
stress and frustration tolerance.  It was also noted that he 
had a history of gastrointestinal difficulties, the nature of 
which was not all clear.  The examiner added that he did not 
see the veteran as being particularly anxious or depressed, 
but that he was having some problems with irritability.  He 
also indicated that while the possibility of a 
psychophysiological gastrointestinal reaction should be 
considered, he did not feel that such a diagnosis could be 
made based on the information available at that time.  He 
concluded that the most appropriate diagnosis was emotionally 
inadequate personality with passive-aggressive features, and 
that a secondary diagnosis, if no organic cause for the 
veteran's abdominal cramps, nausea and heartburn could be 
found, was psychophysiological gastrointestinal reaction.

The veteran was again afforded a psychiatric examination by 
the VA in July 1975.  He reported continued abdominal 
complaints.  He stated that he had never been treated for his 
nerves, but admitted to some depression.  Following a mental 
status evaluation, the examiner indicated that the veteran 
presented various features including neurotic ones and 
personality or characterological aspects.  He noted that the 
neurotic features were some free floating anxiety as well as 
fixed anxiety in a form of somatic symptoms, and that he 
could be considered to have a psychophysiological 
gastrointestinal reaction.  With respect to the personality 
features, the examiner considered the veteran to be an 
emotionally immature individual who was unable to postpone 
gratification and tended to be narcissistic, was not too 
responsible and acted impulsively without necessarily 
considering the consequences of his actions.  The examiner 
opined that the most appropriate diagnosis was emotionally 
immature personality with psychophysiological 
gastrointestinal reaction.

On VA psychiatric examination in March 1977, the veteran 
reported that he was tense and apprehensive.  The veteran 
related that he served on a destroyer and that he was exposed 
to gunfire.  Following a mental status evaluation, the 
pertinent diagnosis was psychophysiological gastrointestinal 
reaction, accompanied by extensive anxiety problems and 
preoccupation with his soma.  Following VA psychiatric 
examination in July 1977, the examiner concurred with the 
diagnosis of gastrointestinal psychophysiologic reaction.

The veteran was hospitalized by the VA for chemical 
dependency from March to April 1999.  A psychosocial history 
on the day following hospital admission discloses that the 
veteran reported that he had been in combat in military 
service, fired a weapon and was under enemy fire.  He 
indicated that he saw others killed or injured and that he 
was in danger of being killed or injured.  A PTSD 
consultation was conducted during the hospitalization.  The 
veteran stated that he served on the USS FECHTELER for about 
two years.  He claimed that he ran the diesels and did other 
repair work on the ship.  He asserted that he was off the 
coast of Vietnam.  He alleged that he was in situations in 
service when he felt intense fear, helplessness and horror.  
He reported that he had daily intruding memories and bad 
dreams about service.  He maintained that he was a different 
person after service, and had a great deal of trouble with 
anger.  He insisted that he joined a motorcycle gang and was 
involved with a lot of fighting and other activities for six 
years and that this was out of character for him.  

The veteran described a number of very traumatic situations 
that he said occurred while he was in service.  He said on 
one occasion, he was involved in a search and rescue 
operation and was in one of the small motor wheel boats that 
went out to try to pick up bodies or casualties and that at 
one point two bodies were found.  He claimed that one body 
was badly damaged and that the only parts left were the chest 
cavity and one arm.  He asserted that he felt extremely angry 
when he saw what had happened and felt sadness for the deaths 
of the men.  He described an incident that occurred when he 
was at Coronado.  He claims that he was the ambulance driver 
and he was called to a situation when a lieutenant in the 
Seabees was crushed between an earthmover and a bulldozer.  
He related that they were afraid to move the equipment 
because they knew that it was only the pressure of the 
machine that was keeping the man alive.  He indicated that 
the man was screaming in pain.  He added that they had to 
move the machines and the man died.  The veteran stated that 
it was a horrible thing to see.

The veteran described several other situations in service.  
He noted that once, while at Coronado, he was working on 
shore patrol with a Marine and they got called to a bar that 
was frequented by sailors and Marines.  He indicated that 
once they arrived, it was not just a bar fight, but a race 
riot.  He claimed that he was knocked cold almost immediately 
and that seven people, including his partner, were killed.  
He maintained that he was angry with the Navy for trying to 
cover up this incident.  The veteran also reported being 
involved in another race riot in Pearl Harbor.  He asserted 
that it started at the enlisted men's club.  He claims that 
his uniform was splattered with blood.  He argued that while 
he did not hit anyone and nobody hit him, blood was flying 
around in the fight.  He maintained that he witnessed a white 
sailor getting severely beaten by a number of black people.  
He insisted that he tried to return to the ship to get a 
weapon, but was not allowed to return to shore.  He related 
that he wanted to go back because he had a buddy with him and 
was worried that he might be killed or injured.  

The veteran also described other situations that occurred in 
Vietnam.  One time, he was sent to pick up people from the 
shore, and when they got there, it turned out that an 
engineer was needed on the riverboat.  He asserted that he 
spent about ten days in country on the riverboat, going up 
and down the river.  He said that they would stop to pick up 
soldiers who had been separated from their units.  He claimed 
that he saw some men who were badly shot up.  He stated that 
he felt a great deal of anger when he saw what happened to 
these men.  The diagnosis was that the veteran met the 
criteria for PTSD, secondary to the traumas he experienced 
while in service.  The examiner added that the veteran had a 
secondary diagnosis of depressive disorder.

A VA psychological evaluation was conducted in August 1999.  
The veteran described some stressors that reportedly occurred 
while he was in service.  He related that a jet aircraft hit 
the back of a carrier as it was trying to land and that he 
was operating the boat that went to find any survivors.  He 
noted that there were two pilots in the jet, but they found 
only one parachute.  When it was pulled up, they found one 
arm and part of the neck.  He added that a number of people 
were killed in the race riot incident (described above) that 
allegedly occurred at the enlisted men's club in Pearl 
Harbor.  In addition, he claimed that in another race riot 
incident (also mentioned above), in which he was reportedly 
knocked out, he was out for thirty days.  Following the 
evaluation, the pertinent diagnoses were neurotic stomach 
disorder, alcohol abuse by history and antisocial personality 
disorder.  The examiner commented that the incidents the 
veteran described served to enrage him toward African 
Americans and that this affected him to the present.  He 
added that the veteran appeared to have had an early history 
of antisocial personality disorder, drinking, fighting, 
skipping school and assaulting teachers, and that he seemed 
to have been on probation for most of his teen years.  He 
opined that it was not possible at that time and based on the 
available information to diagnosis PTSD.  

Private medical records dated in 1999 and 2000 have been 
associated with the claims folder.  The veteran was seen in 
December 1999 and reported that he had dreams of riots and 
fires related to several traumatic incidents he experienced 
in service.  Following a mental status evaluation, the 
pertinent diagnoses were PTSD and alcohol dependence.  In 
March 2000, the veteran related that the two largest events 
in service were seeing a steel leg of a chair jammed into the 
head of another sailor and a riot with another sailor being 
killed.  He also described an incident in which he was struck 
over the head and rendered unconscious for 45 days.  

In a statement dated in March 2000, a private psychologist 
related that he had examined the veteran for PTSD.  He stated 
that while in school the veteran became involved with a group 
of friends who exhibited some minor legal infractions, such 
as drag racing.  He maintained that he had a positive self-
esteem and had numerous friends.  He noted that he began 
consuming some alcoholic beverages during high school.  The 
veteran stated that when he was at a club near the Pearl 
Harbor dock, there was a riot between black and white 
soldiers.  He insisted that he observed the steel leg of a 
chair jammed into a fellow soldier's head, killing him.  He 
alleged that when he was an ambulance driver at Coronado, he 
was hit over the head during a fight with a chair and that he 
was in a coma for 45 days.  He claims to have awakened in a 
hospital.  The pertinent diagnoses were PTSD and alcohol 
dependence.  

By letter dated in August 2000, the RO requested that the 
veteran provide additional information concerning his combat 
experience.  He was asked to furnish statements from people 
who witnessed or knew about his combat experience.

In a statement received in September 2000, the veteran's 
former wife wrote that she married the veteran prior to 
service.  She noted that his letters from Vietnam mentioned 
"some of the stuff he had to see day after day [a]nd how it 
didn't seem right."  She indicated that she received a 
telephone call from the Oakland Naval Hospital to advise her 
that the veteran was in a coma.  She wrote that she contacted 
the veteran's parents who subsequently contacted the 
hospital, but that they were told that there were no records 
of the veteran.  She added that a doctor from the hospital 
then told them that the veteran was fine.  She claims that 
the veteran spoke of Vietnam and things that had happened 
when he was there.  She asserted that he started to act in a 
very strange manner, staying away from home for up to two 
weeks, sleeping with loaded guns under his pillow and 
disliking African-Americans.  

A VA psychiatric examination was conducted in September 2000.  
The veteran reported that he served on a ship in the Vietnam 
area and shot its guns onto shore repeatedly.  He thought he 
might have killed some people as a result of that.  He also 
stated that he was involved in some search and rescue 
missions on the rivers of Vietnam and saw some people shot up 
under fire and that he hauled the bodies. With respect to 
traumatic incidents, he referred to the two race riots set 
forth above.  During this examination, he claimed that he was 
in a coma for twenty days after being hit by a chair.  The 
veteran described a very turbulent adolescence, asserting 
that his parents put him in a parochial school where he was 
punished everyday, and that he was "whipped" for 
misbehavior while at the parochial school.  He maintained 
that he was passed from one school to another because the 
schools could not handle him.  He stated that he beat up a 
teacher and was involved in fights.  He indicated that he did 
not graduate from high school, and was on probation for 
shoplifting when he entered service.  Following an 
examination, the diagnoses were alcohol dependence and 
dysthymia.  The examiner commented that he did not believe 
that the veteran met all the criteria for PTSD.  

In February 2001, the RO again requested information from the 
veteran in support of his claim for service connection for 
PTSD.  He was advised to furnish additional details 
concerning the various stressors he had described.  He was 
asked to provide the name of the club involved in the race 
riot and the unit he was assigned to at that time.  He was 
asked to furnish any information concerning his treatment 
after being hit on the head in 1970 and being in a coma.  In 
addition, the RO requested that he provide the name of the 
man who was killed.  

Following a request for information from the VA, the Center 
for Unit Records Research (CURR) reported in December 2001 
that it had received the command histories of the USS 
FECHTELER, the veteran's unit of assignment.  It was reported 
that the histories documented the ship's locations, missions, 
operations and significant activities during the reporting 
period.  It was indicated that the histories were brief and 
did not document the incidents stated by the record.  
Finally, it was stated that in order to conduct deck log 
research into the incidents mentioned by the veteran, he had 
to provide specific dates within a 60-day time period for 
each occurrence.  

By letter dated in July 2003, the RO again asked the veteran 
to provide additional information concerning his claim for 
service connection for PTSD.  He was asked to answer a number 
of questions, including the year and month the incidents 
occurred; the unit he was in at the time; whether the 
incident was reported to military authorities; copies of 
investigative reports or other official papers; copies of 
reports from a hospital or physician; statements from people 
who witnessed or knew about the event; statements from people 
who knew about the changes in his behavior after the event; 
and copies of any letters or diary he wrote at the time 
mentioning the event.  

In a statement received in August 2004, T.R.K. and the 
veteran wrote of various stressors that allegedly occurred 
while he was in service, most of which have been previously 
summarized.  It was also reported that when the veteran was 
in Hong Kong on "R&R," he was involved in a riot with 
Chinese people.  It was also noted that he performed search 
and rescue missions and that he was on the gun line for 30 
days.  

Service connection is in effect for, among other 
disabilities, psychophysiological gastrointestinal reaction, 
evaluated as 10 percent disabling.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70 (1994); Caluza v. Brown, 7 Vet. App. 498 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

This case hinges on whether the veteran suffered a stressor 
in service.  As noted above, although the VA has requested on 
several occasions that the veteran provide more specific 
information relating to his stressors, he has not done so.  
In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Accordingly, the Board will proceed with the adjudication of 
the claim based on the evidence of record.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
As noted above, if it is established that he engaged in 
combat with the enemy, the veteran's lay testimony alone may 
establish a stressor.  However, despite the veteran's 
assertions to the contrary, the Board concludes that he did 
not engage in combat with the enemy.  In this regard, the 
Board points out that his military occupational specialty was 
engine mechanic.  It is not disputed that he served aboard a 
ship, but there is no corroborating evidence that he was 
engaged in combat with the enemy.  In addition, the service 
medical records do not document any combat-related wounds or 
injuries, or any other incidents of treatment reflecting 
combat.  The Board emphasizes that the medals the veteran 
received were not related to participation in combat.  
Accordingly, in the absence of service department evidence 
that the veteran engaged in combat with the enemy or received 
commendations normally associated with combat, or that his 
unit received any awards relating to combat during the time 
period he was in Vietnam, the Board concludes that the 
veteran was not engaged in combat with the enemy in Vietnam.  

The Board points out that it was concluded that the criteria 
for a diagnosis of PTSD were met following a consultation 
during the VA hospitalization from March to April 1999.  In 
addition, a private psychologist also diagnosed PTSD.  
Following the most recent VA psychiatric examination, 
conducted in September 2000, the examiner opined that the 
veteran did not meet the criteria for PTSD.  

The Board must, therefore, address the issue of whether the 
diagnosis of PTSD by the VA in 1999, and a private 
psychologist the next year were based upon a verified in-
service stressor.  Since the service records do not establish 
that the veteran engaged in combat with the enemy, 
corroborating evidence to establish that he was exposed to a 
stressor during service is required.  The corroborating 
evidence of the claimed in-service stressor may be obtained 
from sources other than the service records.  However, the 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence."  See Moreau v. Brown, 9 Vet. App. 
389 (1996).

The veteran has provided a number of incidents he claims 
occurred while he was in service and resulted in PTSD.  Based 
on a review of the entire record, the Board finds that the 
veteran did not engage in combat with the enemy, his 
statements regarding his in-service stressors are not 
credible, and his claim must, accordingly, be denied.  

The record demonstrates that the RO has attempted on several 
occasions to obtain additional information from the veteran 
concerning his alleged stressors.  To the extent he has 
responded, it has been without the specifics he was requested 
to provide.  In this regard, the Board observes that the most 
recent request for information was sent to the veteran in 
July 2003, following the Board's remand of the previous 
month.  The only response from the veteran, received in 
August 2004, contained either information that was previously 
of record, or contained vague references to another potential 
stressor.  Clearly, he has not submitted the type of evidence 
necessary for any additional research by CURR to verify his 
stressors.  Without the requested information, the very 
nature of the alleged stressors is such that the incidents 
cannot be verified.  

The veteran has suggested that following his discharge from 
service, he became involved in a gang, fought a lot and was a 
different person from the one he had been prior to service.  
In fact, the record establishes that the veteran acknowledged 
during the VA psychiatric examination in September 2000 that 
he had been involved in fights, even beating up a teacher, 
before service.  

In addition, the veteran claims that following one of the 
race riots in which he was allegedly involved, he was in a 
coma for a period of time ranging from 20 to 45 days.  
Although there are incomplete service medical records, the 
available ones make no mention of the veteran being in a 
coma.  Moreover, there is no indication on the initial VA 
examinations following the veteran's separation from service 
that he had been in a coma in service.  The Board also notes 
that the first time the veteran mentioned the fact that he 
was knocked out, he failed to state that he had been hit with 
a chair, as he later asserted.  

In sum, the multiple versions of his allegations and his 
failure to provide the specifics required to make a further 
attempt to verify his claimed stressors undermine his 
credibility.  There is no credible evidence to support the 
existence of his claimed stressors.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


